Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3  recites the limitation " said more than one of the at least two remote units " in the phrase “the controller is configured to combine said at least some of the baseband data communicated from said more than one of the at least two remote units. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " said more than one of the at least two remote units " in  the phrase “combining, at the controller, said at least some of the baseband data communicated from said more than one of the at least two remote units”.  There is insufficient antecedent basis for this limitation in the claim.
It appears that Applicants meant to state “the controller is configured to combine said at least some of the baseband data communicated from more than one of the said at least two remote units”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 2 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 specifies that “the subscriber devices comprise mobile devices”.
However, base claim 1 already specify that “two remote units to wirelessly exchange radio frequency (RF) signals with subscriber devices”. This imply that the subscriber devices are wireless subscriber devices which is equivalent to mobile devices.   
Claim 14 suffers from similar deficiencies with regard to patented claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 10-13, 16-19, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 12, 13 and 24  of U.S. Patent No. US 11122447 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is presented for ease of illustration:
Istant claims
US 11122447 B2
1. A communication system comprising: at least two remote units to wirelessly exchange radio frequency (RF) signals with subscriber devices, each RF signal comprising information that is destined for, or originating from, at least one of the subscriber devices; and a controller communicatively coupled to the at least two remote units; wherein the at least two remote units and the controller communicate baseband data corresponding to the information across an intermediate network; wherein the at least two remote units each implement at least some physical layer processing for an air interface used to wirelessly communicate with the subscriber devices; and wherein the controller is configured to perform at least some receive signal processing using combined data resulting from combining at least some of the baseband data communicated from more than one of the at least two remote units.
2. The communication system of claim 1, wherein the subscriber devices comprise mobile devices.
3. The communication system of claim 1, wherein the controller is configured to combine said at least some of the baseband data communicated from said more than one of the at least two remote units.
4. The communication system of claim 3, wherein the controller combines by performing Maximal Ratio Combining (MRC), Interference Rejection Combining (IRC), or Successive Interference Cancellation (SIC) across the baseband data received at two or more of the remote units.
5. The communication system of claim 1, wherein each of the at least two remote units implement the at least some physical layer processing by removing cyclic prefix from time-domain IQ samples in received OFDM symbols.
6. The communication system of claim 5, wherein each of the at least two remote units implement the at least some physical layer processing by further applying Fast Fourier Transform (FFT) to produce frequency-domain IQ symbols.
7. The communication system of claim 1, wherein each of the at least two remote units implement the at least some physical layer processing by quantizing frequency-domain IQ symbols in Ethernet frames to send to the controller.
8. The communication system of claim 7, wherein the quantizing is tailored based on whether uplink communications are physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), sounding reference signal (SRS), or physical random access channel (PRACH) communications.
9. The communication system of claim 1, wherein each of the at least two remote units implement the at least some physical layer processing by converting received time-domain IQ symbols received on a physical random access channel (PRACH) into a lower-rate time-domain sequence using a time-domain frequency shift, decimating the lower-rate time-domain sequence, and converting a resulting sequence into frequency domain by applying Fast Fourier Transform (FFT).
10. The communication system of claim 1, wherein each of the at least two remote units implement the at least some physical layer processing by applying inverse FFT (IFFT) and inserting cyclic prefixes before sending RF signals to the subscriber devices.
11. The communication system of claim 10, wherein each of the at least two remote units implement the at least some physical layer processing by further reconstructing quantized frequency-domain IQ symbols from the controller.
12. The communication system of claim 1, wherein the intermediate network is an Ethernet network.
13. A method comprising: wirelessly exchanging, by at least two remote units, radio frequency (RF) signals with subscriber devices, each RF signal comprising information that is destined for, or received from, at least one of the subscriber devices; communicating baseband data corresponding to the information between a controller and the at least two remote units across an intermediate network; performing, at the at least two remote units, at least some physical layer processing for an air interface used to wirelessly communicate with the subscriber devices; and performing, at the controller, at least some receive signal processing using combined data resulting from combining at least some of the baseband data communicated from more than one of the at least two remote units.
14. The method of claim 13, wherein the subscriber devices comprise mobile devices.
15. The method of claim 13, further comprising combining, at the controller, said at least some of the baseband data communicated from said more than one of the at least two remote units.
16. The method of claim 15, wherein the combining comprises performing Maximal Ratio Combining (MRC), Interference Rejection Combining (IRC), or Successive Interference Cancellation (SIC) across the baseband data received at two or more of the remote units.
17. The method of claim 13, wherein the at least some physical layer processing comprises removing cyclic prefix from time-domain IQ samples in received OFDM symbols.
18. The method of claim 17, wherein the at least some physical layer processing further comprises applying Fast Fourier Transform (FFT) to produce frequency-domain IQ symbols.
19. The method of claim 13, wherein the at least some physical layer processing comprises quantizing frequency-domain IQ symbols in Ethernet frames to send to the controller.
20. The method of claim 19, wherein the quantizing is tailored based on whether uplink communications are physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), sounding reference signal (SRS), or physical random access channel (PRACH) communications.
21. The method of claim 13, wherein the at least some physical layer processing comprises converting received time-domain IQ symbols received on a physical random access channel (PRACH) into a lower-rate time-domain sequence using a time-domain frequency shift, decimating the lower-rate time-domain sequence, and converting a resulting sequence into frequency domain by applying Fast Fourier Transform (FFT).
22. The method of claim 13, wherein the at least some physical layer processing comprises applying inverse FFT (IFFT) and inserting cyclic prefixes before sending RF signals to the subscriber devices.
23. The method of claim 22, wherein the at least some physical layer processing comprises reconstructing quantized frequency-domain IQ symbols from the controller.
24. The method of claim 13, wherein the intermediate network is an Ethernet network.

1. A communication system comprising: a plurality of remote units assigned to a cell, wherein the plurality of remote units exchange radio frequency (RF) signals with mobile devices using an air interface, each RF signal comprising information that is destined for, or originating from, at least one of the mobile devices; and at least one controller communicatively coupled to the plurality of remote units; wherein processing for the air interface is performed at the communication system, the processing comprising physical layer processing, Media Access Control (MAC) layer processing, and upper layer processing; wherein all the physical layer processing performed at the communication system for the air interface is implemented in the plurality of remote units; wherein all the MAC layer processing performed at the communication system for the air interface is implemented in the at least one controller.
2. The communication system of claim 1, wherein all the upper layer processing performed at the communication system for the air interface is implemented in the at least one controller.
3. The communication system of claim 1, wherein the upper layer processing performed at the communication system comprises at least one of: downlink error control coding, uplink error control decoding, uplink multi-antenna diversity combining of signals received by different remote units, or channel estimation.
4. The communication system of claim 1, wherein the Media Access Control (MAC) layer processing implemented in the at least one controller comprises assigning airlink resources to the mobile devices for the information that is destined for or received from a mobile device.
5. The communication system of claim 4, wherein downlink channel state information (CSI) is received at the at least one controller from the mobile devices; and wherein the at least one controller implements downlink scheduling based on the downlink CSI.
6. The communication system of claim 4, wherein the at least one controller determines uplink channel state information (CSI) based on signals transmitted by the mobile devices; and wherein the at least one controller implements uplink scheduling based on the uplink CSI.
7. The communication system of claim 1, wherein the at least one controller does not perform any RF functions, wherein all RF functions performed at the communication system are performed by the plurality of remote units.
8. The communication system of claim 1, wherein the at least one controller comprises more than one controller, each controller configured to perform the MAC layer processing performed at the communication system for RF signals exchanged with a respective group of at least one of the mobile devices.
9. The communication system of claim 1, wherein the at least one controller and the plurality of remote units are communicatively coupled by an Ethernet network.
10. A method performed at a communication system, comprising: exchanging, by a plurality of remote units assigned to a cell in the communication system, radio frequency (RF) signals with mobile devices using an air interface, each RF signal comprising information that is destined for, or received from, at least one of the mobile devices; and communicating baseband data between at least one controller in the communication system and the plurality of remote units; wherein processing for the air interface is performed at the communication system, the processing comprising physical layer processing, Media Access Control (MAC) layer processing, and upper layer processing; wherein all the physical layer processing performed at the communication system for the air interface is implemented in the plurality of remote units; wherein all the MAC layer processing performed at the communication system for the air interface is implemented in the at least one controller.
11. The method of claim 10, wherein all the upper layer processing performed at the communication system for the air interface is implemented in the at least one controller.
12. The method of claim 10, wherein the upper layer processing performed at the communication system comprises at least one of: downlink error control coding, uplink error control decoding, uplink multi-antenna diversity combining of signals received by different remote units, or channel estimation.
13. The method of claim 10, wherein the Media Access Control (MAC) layer processing implemented in the at least one controller comprises assigning airlink resources to the mobile devices for the information that is destined for or received from a mobile device.
14. The method of claim 13, further comprising: receiving, at the at least one controller from the mobile devices, downlink channel state information (CSI); and implementing, at the at least one controller, downlink scheduling based on the downlink CSI.
15. The method of claim 13, further comprising: determining, at the at least one controller, uplink channel state information (CSI) based on signals transmitted by the mobile devices; and implementing, at the at least one controller, uplink scheduling based on the uplink CSI.
16. The method of claim 10, wherein the at least one controller does not perform any RF functions, wherein all RF functions performed at the communication system are performed by the plurality of remote units.
17. The method of claim 10, wherein the at least one controller comprises more than one controller, each controller configured to perform the MAC layer processing performed at the communication system for RF signals exchanged with a respective group of at least one of the mobile devices.
18. The method of claim 10, wherein the at least one controller and the plurality of remote units are communicatively coupled by an Ethernet network.



Regarding instant claim 1, the difference between instant claim 1 and patented claim 3 (patented claim 1 + content of patented claim 3) is as follow: 
Instant claim 1 is directed to communication system comprising: at least two remote units, whereas patented claim 1 is directed to “ plurality of remote units assigned to a cell”
Instant claim 1 specifies a controller communicatively coupled to the at least two remote units, whereas patented claim 1 is directed to “at least one controller communicatively coupled to the plurality of remote units”.
Instant claim 1 also specifies   the at least two remote units each implement at least some physical layer processing for an air interface, whereas patented claim specifies “all the physical layer processing performed at the communication system for the air interface is implemented in the plurality of remote units; wherein all the MAC layer processing performed at the communication system for the air interface is implemented in the at least one controller”.
Instant claim 1 further specifies “at least some receive signal processing using combined data resulting from combining at least some of the baseband data communicated from more than one of the at least two remote units”, whereas patented claim 3 specifies  “the upper layer processing performed at the communication system comprises uplink multi-antenna diversity combining of signals received by different remote units”.
Therefore,  claim 1 of the instant application merely broadens the scope of the claim 3of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
 Regarding independent instant claim 13, instant claim suffers from similar deficiencies as discussed above with regard to instant claim 1 with regard to patented claim 12.
Regarding claims 12 and 24, these claims specifies an ethernet network, patented claim 9 and 18 are directed to an ethernet network. Therefore, claims 12 and 24 are subject to the same rejection as discussed above with regard to claim 1.
Regarding dependent claims 4-7, 10,  16-19, and 22 these claim are directed to using known protocols for processing combined data transmission  (such as in MIMO diversity), therefore, it would have been to a person of skill in the art to use known diversity protocols to process data for exchange between the remote units and the subscriber device via the controller.
 Allowable Subject Matter
Claims 8, 9, 11, 20, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        9/23/2022